MEMORANDUM **
Uwem Usanga appeals from his 18-month sentence imposed by the district court following his guilty-plea conviction for health care fraud in violation of 18 U.S.C. § 1347, and false statements relating to health care matters in violation of 18 U.S.C. § 1035. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Usanga contends that the district court erred in applying sentencing enhancements for a loss amount of more than $500,000 and more than minimal planning, absent a jury determination of the facts necessary to apply the enhancements be*161yond a reasonable doubt, or an admission of those facts by Usanga. This contention is foreclosed by United States v. Staten, 466 F.3d 708, 717-720 (9th Cir.2006).
Usanga further contends that because the record is unclear as to whether the district court granted a downward departure as a result of his lost opportunity to serve his sentence concurrently, a remand is necessary to determine whether the sentence is reasonable. We disagree. Upon review, we conclude that the record reflects that the court calculated the applicable Guidelines range, considered the factors specified in 18 U.S.C. § 3553(a), and imposed a sentence below the Guidelines range. We conclude that the sentence was not unreasonable. See United States v. Mix, 457 F.3d 906, 912-14 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.